 1   McGREGOR W. SCOTT
     United States Attorney
 2   LEE S. BICKLEY
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:17-CR-00030 KJM
12                 Plaintiff,
                                                       PRELIMINARY ORDER OF
13           v.                                        FORFEITURE
14   CHRISTOPHER LEE,
15                  Defendant.
16

17           Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Christopher Lee, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19           1.    Pursuant to 18 U.S.C. § 2253(a), defendant Christopher Lee’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according

21 to law:

22                 a. Hitachi 500 GB Hard Drive, SN VLJUZSBJ;
                   b. Seagate 80 GB Hard Drive, SN 5LALDE4T;
23                 c. Western Digital 4 TB External Hard Drive;
                   d. PNY 256 GB USB Thumb Drive;
24                 e. Lexar 128 GB USB Thumb Drive;
                   f. Emprex 16 GB USB Thumb Drive; and;
25                 g. Microsoft Surface Tablet, SN 001507140253.
26           2.    The above-listed property was used or intended to be used to commit or to promote the

27 commission of a violation of 18 U.S.C. § 2251(a).

28 /////


                                                       1
                                                                                    Preliminary Order of Forfeiture
 1          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 2 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 3 Customs and Border Protection, in its secure custody and control.

 4          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n), and Local

 5 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and

 6 notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 7 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 8 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 9 provide direct written notice to any person known to have alleged an interest in the property that is the

10 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

11                  b.      This notice shall state that any person, other than the defendant, asserting a legal

12 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

13 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

14 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

15          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

16 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

17 addressed.

18          SO ORDERED this 19th day of August, 2019.

19

20
                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                           2
                                                                                           Preliminary Order of Forfeiture
